Citation Nr: 1813758	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  15-19 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 






INTRODUCTION

The appellant is a Veteran who served on active duty from March 1959 to April 1962.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss and tinnitus due to noise trauma in service.  The record shows his MOS was in field artillery.  Given his occupation and accounts of noise therein, it may reasonably be conceded that he was exposed to hazardous levels of noise in service.  
Private and VA medical evidence confirms the Veteran has bilateral hearing loss (as defined in 38 C.F.R. § 3.385) and tinnitus.  However, the private and VA medical opinion in the record regarding the etiology of the bilateral hearing loss and tinnitus are inadequate for rating purposes.  The June 2014 private opinion does not reflect consideration of all other possible etiological factors for the Veteran's development of bilateral hearing loss and tinnitus (e.g., presbycusis and postservice occupational noise exposure); it does not explain why exposure to noise in service is the most likely etiology for his hearing loss and tinnitus, and does not account for the lengthy intervening period prior to the initial postservice clinic documentation of bilateral hearing loss. 
On February 2014 VA examination, the examiner opined that the Veteran's tinnitus is at least as likely as not a symptom associated with the hearing loss, and that the Veteran's hearing loss is less likely than not due to the hazardous noise exposure in service.  The examiner points to normal hearing at separation as the rationale for why the Veteran's hearing loss is unrelated to service.  However, he does not identify an alternative non-service related etiology considered more likely.  It is well-established in caselaw that a finding of normal hearing at separation does not preclude a finding of service connection for hearing loss. 
Accordingly, a remand for an addendum adequate medical opinion (that reconciles the conflicting medical opinions already in the record) is necessary.     
The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran's record to be forwarded to an audiologist for review and an addendum opinion regarding the likely etiology of the Veteran's bilateral hearing loss and tinnitus.  The consulting provider should opine as to whether it is at least as likely as not (a 50% or better probability) that the Veteran's current bilateral sensorineural hearing loss and tinnitus are related to his service, to include as due to his acknowledged exposure to noise therein.  

If the hearing loss disability is determined to be unrelated to service, please identify the etiology for the hearing loss considered more likely.

The examiner must explain the rationale for all opinions, to specifically include comment on the medical opinions that are already in the record, expressing agreement or disagreement with each, and explaining the rationale for the agreement or disagreement.

2.  Thereafter, the AOJ should review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


